Exhibit PURCHASE AND SALE AGREEMENT THIS PUCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into this 9th day of April, 2010, by and between Provident Energy Associates of Montana, LLC, a Montana limited liability company (“Seller”), and Knightwall Invest, Inc., a corporation organized under the laws of the British Virgin Islands (“Buyer”). Background A. Seller is the owner of certain oil, gas and mineral leasehold estates and related assets more particularly described elsewhere in this Agreement; and B. Seller desires to sell to Buyer, and Buyer desires to purchase from Seller, thirty percent (30%) of the oil, gas and mineral leasehold estates and related assets owned by Seller on the terms and conditions set forth in this Agreement. Terms and Conditions In consideration of the mutual benefits to be derived from this Agreement, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto hereby agree as follows: ARTICLE I PURCHASE AND SALE 1.01Assets Being Purchased and Sold.Effective as of 7:00 o'clock a.m., Mountain Daylight Time, on the Closing Date, as such term is hereinafter defined (the “Effective Time”), subject to the terms and conditions of this Agreement, Sellers agrees to sell and convey to Buyer, and Buyer agrees to purchase and pay for, thirty percent (30%) of Seller's right, title and interest in and to the following assets (the “Assets”): (a) The oil, gas and mineral leases and leasehold estates presently included in the Two Medicine Cut Bank Sand Unit in Pondera and Glacier Counties, Montana, as more particularly described in Annex “A” attached hereto and incorporated herein by reference for all purposes (collectively, the “Leasehold Interests”); (b) The personal and mixed property, irrespective of whether or not located on the Leasehold Interests, that is attributable or allocable to the Leasehold Interests and used or held for use in connection with the exploration, development, operation or maintenance of any of the Leasehold Interests or the production, treatment, measurement, storage gathering, transportation or marketing of oil, gas or other hydrocarbons attributable to the Leasehold Interests (or the interests of others therein), including, without limitation, (i) all wells, equipment and facilities that, as of the Effective Time were used or held for use in connection with the exploration, development, operation or maintenance of any Leasehold Interests or the production, treatment, measurement, storage, gathering, transportation or marketing of oil, gas or other hydrocarbons attributable to the Leasehold Interests, including, without limitation, wells, well equipment, casing, tanks, gas separation and field processing units, portable and permanent well test equipment, buildings, tubing, pumps, motors, fixtures, machinery, materials, supplies, inventory, telephone and communication equipment, computing equipment and other equipment, pipelines, gathering systems, power lines, telephone and telegraph lines, roads, vehicles, gas processing plants and other property used in the operation thereof; (ii) all oil and gas and other hydrocarbon volumes, produced on or after the Effective Time; and (iii) all other rights, privileges, benefits, powers, tenements, hereditaments and appurtenances conferred upon Seller or the owner and holder of the Leasehold Interests, including, without limitation, all rights, privileges, benefits and powers of Seller with respect to the use and occupation of the surface of, and subsurface depths under, the land covered by each Leasehold Interest, which may be necessary, convenient or incidental to the possession and enjoyment of such Leasehold Interest; 1 (c) Those instruments and agreements under which Seller's interests in the Leasehold Interests arise and all other agreements and contractual rights, easements, rights-of-way, servitudes, and other estates to the extent relating to any Asset described in clauses (a) through (e) above, including, without limitation, all rights of Seller in, to and under or derived from all production sales contracts, operating agreements, pooling, unitization or communitization agreements, purchase, exchange or processing agreements, surface leases, easements or rights-of-way, farmout or farmin agreements, dry hole or bottom hole contribution agreements, seismic agreements, permits, licenses, options, orders and all other contracts, agreements and instruments relating to the exploration for, or the development, production, storage, gathering, treatment, transportation, processing, or sale or disposal of oil, gas, other hydrocarbons, other minerals, water, brine or other substances from any Leasehold Interest or any units of which they are a part; and (d) All oil, gas and associated liquid and gaseous hydrocarbons stored upon or produced from the Leases after the Effective Time. 1.02Assumed Liabilities.As of the Effective Time Buyer shall assume and bear thirty percent (30%) of all of the following, insofar as they relate to the Assets: (a) all obligations of Seller to plug and abandon or remove and dispose of all wells, structures, flow lines, pipelines and other facilities and equipment now or hereafter located on the Leasehold Interests or used in connection therewith; (b) all obligations of Seller to restore the premises of the Leasehold Interests; (c) all obligations of the owner of Leasehold Interests which arise from or relate to events occurring after the Effective Time under the oil, gas and mineral leases included in the Assets and the contracts and agreements relating to the Assets; and (d) all other costs, obligations and liabilities which arise from or relate to events occurring after the Effective Time. 2 ARTICLE II PURCHASE PRICE AND USE OF PROCEEDS 2.01Purchase Price and Payment.The purchase price for the Assets shall be Seven Million and No/100 United States Dollars (USD $7,000,000.00) (the “Purchase Price”), which shall be paid as follows: (a) One Million Five Hundred Thousand and No/100 United States Dollars (USD $1,500,000.00) on or before April 9, 2010, by delivery of a wire transfer of immediately available funds to a bank account designated by Seller; (b) Two Million and No/100 United States Dollars (USD $2,000,000.00) on or before June 8, 2010, by delivery of a wire transfer of immediately available funds to a bank account designated by Seller; (c) One
